                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

COREY DESHAWN                                    §
d/b/a Corey Deshawn Surveyor,                    §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §    Civil Action No. 4:19-cv-00101-O
                                                 §
WILLIAM DAVID BAYS,                              §
                                                 §
               Defendant.                        §

                                             ORDER

       This is a civil action brought by Corey DeShawn, proceeding pro se and in forma pauperis,

against William Davis Bays (“Bays”), his former attorney, alleging legal malpractice. Pursuant to

28 U.S.C. § 636(b), this action was referred to the United States Magistrate Judge for pretrial

management and screening. On July 8, 2019, the Findings, Conclusions and Recommendation of

the United States Magistrate Judge were filed (ECF No. 12), to which no objections were made.

Having reviewed the pleadings, file, and record in this case, and the findings and conclusions of the

Magistrate Judge, the court determines that the findings and conclusions are correct in

recommending that the Court dismiss Plaintiff’s lawsuit for lack of subject matter jurisdiction.

Accordingly, the Magistrate Judge’s findings are accepted as those of the Court. Plaintiff’s claims

are dismissed without prejudice for lack of subject matter jurisdiction pursuant to Federal Rule

of Civil Procedure 12(b)(1). A final judgment dismissing this case will issue by separate document.

       SO ORDERED on this 29th day of July, 2019.


                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE
